Citation Nr: 0832319	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1958 and from February 1961 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in June 2007 and testified regarding his 
symptomatology. A transcript of the hearing is unavailable. 
The veteran was notified of this in a May 2008 letter and 
given the opportunity to testify at another hearing. The 
veteran responded in a May 2008 letter indicating that he did 
not wish to appear for another hearing and requesting his 
case be considered on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration of whether new and material evidence 
has been submitted to establish service connection for a back 
disability will be deferred for compliance with procedural 
due process requirements to the veteran, as described below. 

In April 2003, the veteran filed a claim to reopen 
entitlement to service connection for a back disability.  
This claim had previously been denied in an October 1991 RO 
rating decision. The veteran did not appeal the rating 
decision and therefore, it is final.  38 U.S.C.A. §§ 7105; 38 
C.F.R. § 20.1103.  Thus, the merits of the claim (i.e., 
whether service connection may be granted for the claimed 
back disorder) may not be examined unless the veteran submits 
"new and material" evidence sufficient to reopen the claim. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  

Additionally, the veteran's service medical and personnel 
records are presumed to have been destroyed in a 1973 fire at 
the National Personnel Records Center. The veteran has not 
yet been notified of his right to support his claim of 
entitlement to service connection for a back disability by 
submitting alternate sources of evidence. Dixon v. Derwinski, 
3 Vet.App. 261, 263 (1992). 

When, through no fault of the veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened. Dixon, supra. VA's duty then requires that VA 
advise the veteran of his right to support his claim by 
submitting alternate sources of evidence, including service 
medical or personnel statements, or lay evidence, such as 
"buddy" affidavits or statements. Id. While there is no 
presumption of service connection that arises, VA is 
obligated to exercise greater diligence in assisting the 
veteran with the development of the evidence in support of 
his claim. Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Finally, the veteran stated he was treated at Hunter Air 
Force base hospital for 10 to 14 days following a back injury 
after being thrown backward into a 14 foot hole in October or 
November 1957. No attempt has yet been made to associate 
these records with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) that: (a) notifies the 
veteran of the evidence and information 
necessary to reopen the claim for 
service connection for a back 
disability (i.e., describes what new 
and material evidence is under the 
applicable standard); and (b) notifies 
the veteran of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2. In accordance with Dixon, supra, the 
RO/AMC should advise the veteran of his 
opportunity to submit lay testimony and 
other alternate sources of evidence in 
support of his claim for entitlement to 
service connection for a back disability.

Such alternate forms of evidence include, 
but are not limited to, letters to and 
from the veteran during or after military 
service detailing events as to the 
disability; letters of commendation or 
appreciation for his military service in 
performing the duties which he claims 
caused his injury; and accounts, 
statements, and letters from his family, 
friends, acquaintances, and coworkers, 
detailing each respective writer's 
recollection of the development of the 
veteran's injury; post-service physical 
examinations, employment examinations; 
insurance claims; and any other material 
that would indicate that the veteran 
performed the duties he has described, 
that such duties could result in the 
injury currently claimed by the veteran, 
and that the veteran sustained his 
disability during his time in service. 

3  The RO/AMC shall contact Hunter Army 
Airfield (formerly, Hunter Air Force 
base) hospital and request the veteran's 
medical records regarding treatment 
(claimed as 10 to 14 days 
hospitalization) for a back injury in 
October or November 1957. If such records 
are unavailable, a written notice shall 
be associated with the claims file. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




